                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

 EMPLOYERS INSURANCE COMPANY
 OF WAUSAU,

Plaintiff,

 v.                                                       Case No.: 2:19-cv-491-FtM-38NPM


REDLANDS CHRISTIAN MIGRANT
ASSOCIATION, INC.,

Defendant.
__________________________________/

                           NOTICE OF PENDENCY OF OTHER ACTIONS

          In accordance with Local Rule 1.04(d), I certify that the instant action:

      X      IS          related to pending or closed civil or criminal case(s) previously filed in the
                         Court, or any other Federal or State court, or administrative agency as
                         indicated below:

                         Employers Insurance Company of Wausau,
                         Case No. 2:18 CV 00601-UA-MRM

       I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than FOURTEEN (14) DAYS after appearance of the
party.

Dated: January 21, 2020

                                                       /s/Keith M. Hanenian
                                                       Keith M. Hanenian, Esq.
                                                       Florida Bar No.: 873225
                                                       The Law Office of
                                                       KEITH M. HANENIAN, PA
                                                       P.O. Box 21268
                                                       Tampa, FL 33622
                                                       Phone: 813-283-9907
                                                       Fax: 813-258-8501
                                                       keith@hanenianlaw.com
                                                       Counsel for Defendant
